DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This is a final office action prepared in response to a communication submitted on May 27, 2022 relating to U.S. Patent Application 16/419,211 filed on May 22, 2019.  This application claims priority based on Japanese Patent Application No. 2018-107918 filed with the Japan Patent Office on June 5, 2018. Claims 1 – 5 have been amended. Claims 1 - 5 are pending and have been examined. 


                                                    
    Response to Arguments

Applicant’s Remarks submitted on May 27, 2022 have been fully considered.
With respect to Applicant’s asserted foreign priority, Applicant submits that a certified English translation of the foreign priority document JP 2018-107918, which was electronically retrieved by the USPTO from a participating IP Office on July 2, 2019, has been filed concurrently with Applicant’s submissions of May 27, 2022. (Remarks, p. 7). Accordingly, foreign priority to the filing date of June 5, 2018 has been perfected. 
With respect to the Section 101 rejection, Applicant asserts that that the amended claims are not directed to abstract ideas without significantly more. (Remarks, p. 7). Examiner respectfully disagrees. Applicant’s argument has been fully considered but is not persuasive. (See Section 101 rejection below). The Section 101 rejection is maintained.
With respect to the Claim Interpretation section, Applicant asserts submits that this portion of the Office Action appears to be directed to a different application. (Remarks, pp. 7 – 8). Applicant’s argument is persuasive. The Claim Interpretation section is withdrawn.
With respect to the Section 112 rejection, Applicant submits that the amendments to the claims eliminate any potential ambiguities. (Remarks, p. 8). Applicant’s argument is persuasive. The Section 112 rejection is withdrawn.
With respect to the Section 103 rejection, Applicant asserts that that the cited references, Owens and IP.com do not teach or suggest the features of amended independent Claims 1 and 5. (Remarks, pp. 8 - 10). Applicant further asserts that Owens only discloses that an assessment of an action relating to operation of a vehicle is performed by a third party in the vicinity of the vehicle and that IP.com only discloses that some-9- Application No.: 16/419,211Attorney Docket No.: 11074.1094-00000action (e.g., an added penalty, fees, or a charge) will be taken against drivers with poor traffic behavior ratings, (Remarks, pp. 9 – 10). Examiner respectfully disagrees. Applicant’s argument has been fully considered but is not persuasive. Applicant’s argument does not specify what specific limitation(s) are not being taught by the references. Pursuant to MPEP ¶ 7.37.11 Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The combination of Owens and IP.com teach the limitations of the amended independent claims. (See Section 103 rejection below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 5 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 4 are directed to an apparatus. Claim 5 is directed to a method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a vehicle action monitoring apparatus comprising: one or more processors; a communication interface; a communication network, wherein the communication interface is configured to communicate requests for specific actions relating to operation of a vehicle over the communication network between a plurality of terminals associated with different vehicles, and payments for completion of the specific actions; and a memory configured to: store records of the payments made to one or more users of the plurality of terminals or the vehicles for the specific actions relating to operation of the vehicle in response to the requests received over the communication network, and store computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to: assess an action relating to an operation of a request receiving vehicle associated with a request receiving terminal; and when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, invalidate the payment to the user of the request receiving terminal or the request receiving vehicle or lower the amount of the payment compared with the case where the assessment is the predetermined assessment or more. The abstract idea recited in Claim 1 is the underlined portion of the claim indicated above. The abstract idea recites receiving and processing a payment for a request relating to the specific operation of a vehicle which involves commercial interactions including contracts, legal obligations and business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 5 is also abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a vehicle action monitoring apparatus comprising: one or more processors; a communication interface; a communication network, wherein the communication interface is configured to communicate requests for specific actions relating to operation of a vehicle over the communication network between a plurality of terminals associated with different vehicles, and payments for completion of the specific actions; and a memory configured to: store records of the payments made to one or more users of the plurality of terminals or the vehicles for the specific actions relating to operation of the vehicle in response to the requests received over the communication network, and store computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to: assess an action relating to an operation of a request receiving vehicle associated with a request receiving terminal; and when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, invalidate the payment to the user of the request receiving terminal or the request receiving vehicle or lower the amount of the payment compared with the case where the assessment is the predetermined assessment or more. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software which fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (use as an indicator of assessment of an action relating to operation of the request receiving vehicle an elapsed time from the closest date and time when making the payment held by the user of the request receiving terminal or the request receiving vehicle increase due to the same action being taken; and -3-Application No.: 16/419,211judge that the assessment of action relating to operation of the request receiving vehicle is less than a predetermined assessment when the elapsed time is less than a predetermined time), Claim 3 (increase a number of problematic action points of a problem vehicle or a user of a terminal associated with the problem vehicle when receiving a signal including information for identifying a problem vehicle from the plurality of terminals and store the updated problematic action points in the memory; use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle; and judge that the assessment of the action relating to operation of the request receiving vehicle is less than the predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle are a predetermined number of points or more) and Claim 4 (use as an indicator of the assessment of the action relating to operation of the request receiving vehicle a degree of discrepancy between a driving state of the request receiving vehicle and driving states of vehicles around the request receiving vehicle; and judge that the assessment of the action relating to operation of the request receiving vehicle is less than the predetermined assessment when the degree of discrepancy is a predetermined degree of discrepancy or more) further define and add specificity to the abstract idea. Thus, the dependent claims also fail to integrate the abstract idea into a practical application or add significantly more.  

As such, Claims 1 - 5 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., US 9,704,396 B1, (“Owens”), in view of IP.com Prior Art Database: Social Networking in Traffic, IPCOM000209115D, July 28, 2011, (“IP.com”)          

Claim 1:
Owens teaches:
A vehicle action monitoring apparatus comprising: one or more processors; (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.))

a communication interface; (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.))

a communication network, wherein the communication interface is configured to communicate requests for specific actions relating to operation of a vehicle over the communication network between a plurality of terminals associated with different vehicles, and payments for completion of the specific actions; and (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.))

a memory configured to: store records of the payments made to one or more users of the plurality of terminals or the vehicles for the specific actions relating to operation of the vehicle in response to the requests received over the communication network, and (See Owens, Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

store computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to: assess an action relating to an operation of a request receiving vehicle associated with a request receiving terminal; and  (See Owens, Col. 5, lines 50 – 58 (The roadside reporter server 104, described in further detail below, may allow users to notify a driver of a nearby vehicle and other related agencies of a perceived problem or violation with the nearby vehicle.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

Owens does not expressly disclose, however, IP.com teaches:
when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, invalidate the payment to the user of the request receiving terminal or the request receiving vehicle or lower the amount of the payment compared with the case where the assessment is the predetermined assessment or more.  (See IP.com, p. 2 (The invention disclosed herein proposes a method by which govern all vehicles via drivers’ input to traffic behaviors. This social input is materialized when integrated with insurance providers to added bonus to good driving behavior or some type of corrective action (e.g., added penalty, fees or charge) for drivers with less tolerance to follow traffic rules or with low social feedback from fellow drivers.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Owens discussed above, a step for invalidating or lowering the amount of economic value depending on the assessment of action, as taught by IP.com. Owens teaches a system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers. It would have been obvious for Owens to combine a step for invalidating or lowering the amount of economic value for bad drivers so as to encourage bad drivers to take corrective action and drive safer. Since the claimed invention is merely a combination of old elements, Owen’s system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers and IP.com’s invalidating or lowering the amount of economic value depending on the assessment of action, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the instructions, when executed by the one or more processors, further cause the one or more processors to: use as an indicator of assessment of an action relating to operation of the request receiving vehicle an elapsed time from the closest date and time when making the payment held by the user of the request receiving terminal or the request receiving vehicle increase due to the same action being taken; and (See Owens, Col. 1, lines 27 – 40 (The apparatus may be configured to, in operation, receive, at a first time, a notification of an issue (e.g., status) associated with a first vehicle. The notification may originate from a second vehicle within an observable distance of the first vehicle. The apparatus may determine the uniqueness of the notification, and output, at a second time, the notification to the first vehicle. In some examples, there may be no more than 30 seconds between the first time and the second time. Further, the apparatus may receive an acknowledgement of the issue originating from the first vehicle. The apparatus may determine the reliability of the notification, and provide rewards to the second vehicle for providing the notification, based, at least in part, on the uniqueness and reliability of the notification.))
 judge that the assessment of action relating to operation of the request receiving vehicle is less than a predetermined assessment when the elapsed time is less than a predetermined time. (See Owens, Col. 1, lines 46-49 (The apparatus may receive and verify a confirmation that the problem has been address by the first vehicle, and in response, the apparatus may provide at least one reward to the first vehicle for addressing the problem.))

Claim 3:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the instructions, when executed by the one or more processors, further cause the one or more processors to: increase a number of problematic action points of a problem vehicle or a user of a terminal associated with the problem vehicle when receiving a signal 18including information for identifying a problem vehicle from the plurality of terminals and store the updated problematic action points in the memory; (See Owens, Col. 11, lines 12-15 (The notification queue management module 202 may maintain the incoming  notifications in chronological order. In some examples, the notification queue management module 202 may receive notifications from several users reporting the same issue.), lines 39-42 (Responsive to receiving a new notification, the notification evaluation module 204 may query the notification information database 228 for other notifications reporting the same issue as the new notification.), lines 45-50 (The notification evaluation module 204 may limit the query to only search for other notifications within a predetermined time period (e.g., preceding the new notification by five minutes or less, or some other predetermined amount of time less than or more than five minutes).))
use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle; and (See Owens, Col. 11, lines 12-15 (The notification queue management module 202 may maintain the incoming notifications in chronological order. In some examples, the notification queue management module 202 may receive notifications from several users reporting the same issue.), lines 39-42 (Responsive to receiving a new notification, the notification evaluation module 204 may query the notification information database 228 for other notifications reporting the same issue as the new notification.), lines 45-50 (The notification evaluation module 204 may limit the query to only search for other notifications within a predetermined time period (e.g., preceding the new notification by five minutes or less, or some other predetermined amount of time less than or more than five minutes).))
judge that the assessment of the action relating to operation of the request receiving vehicle is less than the predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle are a predetermined number of points or more.  (See Owens, Col. 12, lines 19-22 (The notification evaluation module 204 may calculate a reliability score for a notification. The notification evaluation module 204 may compare the reliability
score to a predetermined threshold for reliability.))
Claim 4:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the instructions, when executed by the one or more processors, further cause the one or more processors to: use as an indicator of the assessment of the action relating to operation of the request receiving vehicle a degree of discrepancy between a driving state of the request receiving vehicle and driving states of vehicles around the request receiving vehicle; and (See Owens, Col. 18, lines 4-13 (The notification response module 208 may verify the confirmation based on the content included within the confirmation block 606). Where the confirmation includes an image or video, the notification response module 208 may compare an image or video of an acceptable vehicle (e.g., a vehicle without visible problems, a vehicle not in violation, etc.) with an image or video from the confirmation. The notification response module 208 may determine whether there is minimal difference between the two images or videos, and thereby verify the confirmation.)) 
judge that the assessment of the action relating to operation of the request receiving vehicle is less than the predetermined assessment when the degree of discrepancy is a predetermined degree of discrepancy or more.  (See Owens, Col. 12, lines 19-22 (The notification evaluation module 204 may calculate a reliability score for a notification. The notification evaluation module 204 may compare the reliability score to a predetermined threshold for reliability.))
Claim 5:
Owens teaches:
A computer-implemented method for monitoring specific actions relating to operations of vehicles, using a communication network communicatively coupling a plurality of terminals associated with the vehicles for communicating requests for the specific actions, and issuing payments for completion of the specific actions, the method comprising: (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information
associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

assessing an action relating to an operation of a request receiving vehicle associated with a request receiving terminal when a request sending terminal among the plurality of terminals sends a payment to the request receiving terminal for the request receiving terminal having taken an action requested from the request sending terminal; and (See Owens, Col. 5, lines 50 – 58 (The roadside reporter server 104, described in further detail below, may allow users to notify a driver of a nearby vehicle and other related agencies of a perceived problem or violation with the nearby vehicle.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

Owens does not expressly disclose, however, IP.com teaches:
invalidating the payment the request receiving terminal or lowering the amount of the payment when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment. (See IP.com, p. 2 (The invention disclosed herein proposes a method by which govern all vehicles via drivers’ input to traffic behaviors. This social input is materialized when integrated with insurance providers to added bonus to good driving behavior or some type of corrective action (e.g., added penalty, fees or charge) for drivers with less tolerance to follow traffic rules or with low social feedback from fellow drivers.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Owens discussed above, a step for invalidating or lowering the amount of economic value depending on the assessment of action, as taught by IP.com. Owens teaches a system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers. It would have been obvious for Owens to combine a step for invalidating or lowering the amount of economic value for bad drivers so as to encourage bad drivers to take corrective action and drive safer. Since the claimed invention is merely a combination of old elements, Owen’s system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers and IP.com’s invalidating or lowering the amount of economic value depending on the assessment of action, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/29/2022